

 


February 7, 2007


Mr. Zak W. Elgamal
Director & CEO
ASAH Corporation
10039 Bissonnet #250,
Houston, Texas 77036 -7852


Re:     Letter of Intent for American Surgical Holdings, Inc.
Re: Proposed Public Offering Of Units


Dear Mr. Elgamal:


This letter of intent (the “Letter of Intent”) sets forth the basic terms and
provisions that ASAH Corporation (the “Company”), on the one hand, and Dawson
James Securities, Inc. (“the “Representative”), on the other hand, have
discussed concerning the proposed public offering of the Company’s securities
(the “Offering”) for which Offering the Representative shall serve as the lead
underwriter.


In the course of such discussions, the Company has submitted and will continue
submitting to us, among other things, recently audited and unaudited financial
statements prepared in accordance with the Generally Accepted Accounting
Principles (GAAP), consistently applied, and which, as the Company and its
principals represented to us, fairly and accurately reflect the financial
condition of the Company and certain additional information and projections
relating to the Company’s proposed business activities as may be requested by
us.


Based upon the foregoing discussions with and the representations made by the
Company and its principals, the Company’s operations and financial condition,
and upon our appraisal of the general conditions of the securities markets and
subject to further due diligence, we hereby confirm our interest in either
acting as the underwriter or as the Representatives of several underwriters to
underwrite, on a firm commitment basis, the Offering in accordance with the
basic terms and conditions set forth below herein below. The Representatives’
foregoing obligation to underwrite the Offering is subject to: (i) in the
Representatives’ sole determination, satisfactory completion of its due
diligence examination of the Company, its operations and financial condition;
(ii) execution of a definitive underwriting agreement and related agreements
thereto; (iii) mutual agreement by and between the Company and the
Representatives on the valuation and pricing of the securities to be offered;
(iv) market conditions on the effective date of the Offering, (v) approval of
all matters relating to the Offering by our legal counsel, and (vi) the
cooperation of the Company and its officers, directors, affiliates and counsel.


The following terms, as used in this Letter of Intent, shall have the meanings
set forth below:
 
 
 
1

--------------------------------------------------------------------------------

 

 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Commission” shall mean the United States Securities and Exchange Commission.


“Common Stock” shall mean the common stock, par value $0.001 per shares, of the
Company bearing that designation in its Certificate of Incorporation, as
amended.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Effective Date” shall mean the date of the prospectus supplement for the public
offering of securities contemplated hereby.


The “Public Offering Price” shall mean the price that when paid by an investor
shall entitle such investor to receive the Securities Being Offered. It is
anticipated that the Offering will result in gross proceeds of between three and
seven million dollars ($3,000,000 to $7,000,000), and that the per unit Public
Offering Price will be determined by mutual agreement of the Company and the
Representatives.


“Registration Statement” shall mean the offering Statement declared effective
and on file with the Commission relating to the public offering of the Company’s
securities which are the subject of this Letter of Intent.


“Representative Warrants” shall mean those warrants to be sold by the Company to
the Representatives and/or persons related to the Representatives for nominal
consideration, each such warrant evidencing the right to purchase one (1) unit
at an exercise price equal to one hundred twenty percent (120%) of the per unit
price and which shall be exercisable for a period of five (5) years commencing
on the first anniversary of the Effective Date.


“Securities Being Offered” shall mean units of securities to be determined


1. (a) Prior to the initiation of the Offering, the Company, a corporation
organized under the laws of the State of Delaware, shall provide to the
Representatives and its counsel evidence of (i) its good standing under laws of
its state of organization, and (ii) its capitalization so that the Company shall
be authorized to issue up to one hundred million (100,000,000) shares of Common
Stock, and ten million (10,000,000) shares of preferred stock, par value $0.001
per share, of which capital stock there shall be no more than 18,000,000 shares
of Common Stock issued and outstanding on the Effective Date. On the Effective
Date, there will be no authorized, issued and/or outstanding securities of the
Company except those securities disclosed to the Representative in writing, and
there will be no commitments by the Company to issue any additional securities
of the Company, except such commitments undertaken by the Company in the
ordinary course of business (including, but not limited to stock option plans)
and disclosed to the Representative in writing. No holders of any of the
securities of the Company shall have any preemptive rights of any nature.

 
2

--------------------------------------------------------------------------------

 

From the date of signing of this Letter of Intent through one hundred twenty
(120) days from the date of the final prospectus, the Company shall not, without
the prior written consent of the Representatives, issue, sell, offer to sell,
grant any option for the sale of, to otherwise dispose of, directly or
indirectly, any equity securities or other securities convertible into,
exercisable for, or exchangeable for equity securities except with respect to
the Offering other than the issuance of shares of the Common Stock upon exercise
of stock options and warrants disclosed as outstanding and the grant of options
under stock option plans. It is agreed that a bona fide Offering shall commence
within three (3) business days of the Effective Date. Further, the Company shall
not designate or issue any of its securities prior to or in connection with the
proposed Offering or a business combination without the prior written consent of
the Representatives, which consent shall be unreasonably withheld by such
Representatives.


(b) We estimate that the Securities Being Offered will be offered to the public
at the Public Offering Price to be determined at the time of the Offering by the
Representatives subject to market and other applicable conditions.


2. Subject to and consistent with any applicable fiduciary duties and
responsibilities, the Company will take any and all necessary and required
corporate action and will undertake and effect any and all filings and
submissions to authorize the issuance and sale of the Securities Being Offered.


 
3. The Company will take all reasonable steps necessary to ensure that the
Registration Statement covers: (a) the Securities Being Offered in the Offering
(including, at the Representatives’ discretion, an over-allotment equal to
fifteen percent (15%) (or such lesser amount as may be specified by the National
Association of Securities Dealers, Inc., (“NASD”) of the Securities Being
Offered); (b) the securities included in and/or issuable upon exercise of the
securities included in the Securities Being Offered; and (c) the Representative
Warrants and number of Shares, Warrants and shares of the Common Stock
underlying the Representative Warrants.



4.  
There is no “Finder” involved in this transaction.



5. It is the intention of the Representatives, pursuant to an agreement to be
executed by and between the Company and the Representatives (the “Underwriting
Agreement”), to act as principal in purchasing the Securities Being Offered from
the Company and to offer the Securities Being Offered in the Offering on a “firm
commitment” basis. The Underwriters (as defined below) shall receive a gross
discount equal to ten percent (10%) of the Public Offering Price on each unit of
Securities Being Offered sold by or through the Representatives. The
Representatives may, at their discretion, negotiate with other underwriters (the
“Underwriters”) who are members in good standing with the NASD, and who, acting
severally, would contract to act as an Underwriter in connection with the sale
of the Securities Being Offered in the Offering. The Representatives shall also
have the right to re-offer all or any part of the Securities Being Offered to
broker-dealers who are members of the NASD (the “Selected Dealers”) and may
allow a concession, to be determined by the Representatives, to such Selected
Dealers in accordance with the NASD Conduct Rules.

 
3

--------------------------------------------------------------------------------

 

Pending completion of the financing contemplated herein, the Company agrees that
it will not negotiate with any other underwriter relating to a possible private
or public offering or placement of its securities.


6. For the purpose of covering over-allotments, the Company shall grant to the
Representatives an option to purchase a number of Securities Being Offered equal
to up to an aggregate not to exceed 15 percent of the Securities Being Offered
at the Public Offering Price, in whole or in part, from time to time, only
during a period of forty-five (45) days from the Effective Date, at the price
equal to the Public Offering Price less underwriting discount and
non-accountable expense allowance, if any. However, in no event shall the amount
of securities sold exceed the amount registered under the Registration
Statement.


7. The Representatives shall be entitled to an expense allowance equal to three
percent (3%) of the gross proceeds of the Offering. Said expense allowance is
intended to cover the internal expenses of the Representatives incurred by them
in connection with the Offering contemplated by this Letter of Intent. The
Representatives shall not be required to make an accounting to the Company with
respect to said expenses. Such expense allowance shall not include any costs and
expenses set forth in Section 11 hereof.


8. At the closing of the Offering, the Company shall sell to the Representatives
and/or their designees (the “Holders”), the Representative Warrants. The
Representative Warrants shall be for that number of Units equal to ten percent
(10%) of the total number of Units sold to the public in the Offering. The
Representative Warrants cannot be transferred, sold, assigned or hypothecated by
the Holders during the first twelve (12) months following the Effective Date,
except (1) to officers, directors employees and/or partners of the
Representatives and Selected Dealers; (2) by will; or (3) by operation of law,
and may be exercised in whole or in part at any time, and from time to time,
during the five (5) year period following the Effective Date at one hundred
twenty percent (120%) of the price at which the Units are sold to the public in
the Offering. Such Representative Warrants shall contain customary
anti-dilution, exercise terms and provisions satisfactory to the Representatives
and consistent with the NASD Rules.


9. From the date hereof until such time as the Representative Warrants are
outstanding, the Company shall promptly take such action as may be necessary so
that the Registration Statement and any amendment thereto and the prospectus and
any amendment or supplement thereto (and each report or other document
incorporated by reference therein in each case) remains effective and complies
in all material respects with the Securities Act and the Exchange Act and the
respective rules and regulations thereunder, (ii) the Registration Statement and
any amendment thereto does not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and (iii) each of the prospectus and any amendment or
supplement to the prospectus does not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 
4

--------------------------------------------------------------------------------

 



10. During such time as the Representative Warrants are outstanding, the Company
will agree not to merge, consolidate, reorganize, or take any other action that
would have the effect of terminating the Representatives Warrants without first
making adequate provisions for the Representatives Warrants. Other terms
regarding the rights of the holders of the Representatives Warrants will be
included in an agreement to be entered into by and between the Company and the
Representatives.


11. The Company will pay $50,000.00 to the Representative for its due diligence
of the Company. Said deposit is non refundable.


12. (a) If the Offering is successfully completed, the Company will bear all
other expenses directly and necessarily incurred in connection with the Offering
minus the $50,000 deposit paid upon executing this LOI, including, but not
limited to, the following items:



 
(i)
Cost of preparing, printing and filing with the Commission and the NASD the
Registration Statement and amendments and supplements thereto, and
post-effective amendments, and payment of all necessary fees and the printing of
a sufficient quantity of preliminary and final prospectuses as the
Representatives may reasonably request;




 
(ii)
Cost of preparing, printing and delivering exhibits thereto, in such quantities
as the Representatives may reasonably request;




(iii)  
Cost of preparing and delivering all certificates including those representing
the Units, Common Stock and Warrants;




(iv)  
Fees of counsel and accountants for the Company;




(v)  
The cost of preparing and delivering to the Representatives and its counsel,
bound volumes containing copies of all documents and appropriate correspondence
filed with or received from the Commission and the NASD and all closing
documents;




(vi)  
The fees and disbursements of the transfer agent for the Company’s securities;




(vii)  
The legal fees and expenses of preparing the Underwriting Agreement, Agreement
among Underwriters, Selling Agreement, Underwriters’ Questionnaire and Power of
Attorney and any other agreements reasonably related to the effective discharge
of the Representatives’ obligations under this Letter of Intent;




(viii)  
Fees and expenses of counsel in connection with NASD compensation review;



 
 
5

--------------------------------------------------------------------------------

 

 

(ix)  
All reasonable travel and lodging expenses incurred by the Representatives
and/or its counsel in connection with visits to, and examinations of, the
Company’s premises;




(x)  
The reasonable cost for due diligence meetings and/or roadshows, including the
cost of informational meetings at the offices of the Representatives;




(xi)  
The background and credit searches of its directors, officers and affiliates;




(xii)  
The Company will prepare at its expense a videotape of approximately five
minutes duration or a “power point” presentation of the Company and its
business; and




(xiii)  
The cost of “tombstone” advertisements, which shall announce the completion of
the offering to the financial community, of at least 5 x 5 inches in
publications to be designated by the Representatives at a total cost not to
exceed $10,000.



(b)  At the closing of the Offering, the Company will reimburse the
Representatives the fees and expenses in full set forth in subparagraphs
(a)(vii)-(xi) of Section 11 hereof.


13. The Company’s auditors will be independent certified public accountants as
that term is defined under the Securities Act and the rules and regulations
promulgated thereunder and will comply with provisions of the Sarbanes-Oxley Act
of 2002 and rules and regulations promulgated thereunder, and at the Effective
Date and at each closing date will give a cold comfort letter acceptable to the
Representatives and their legal counsel.


14. As of the Effective Date of the Offering, the Company agrees that the
Company’s securities shall be registered pursuant to Section 12 of the Exchange
Act, and the Company agrees to maintain such registration.


15. The Offering is contingent upon the Company’s listing of either the
preferred stock or the common stock on either The OTCBB, The Nasdaq Stock
Market, Inc. (“Nasdaq”) to quote the Common Stock thereon or the American Stock
Exchange.
 
16. All information included in the Registration Statement, in addition to
audited and unaudited financial statements prepared in accordance with GAAP,
consistently applied, such other information concerning the Company’s business,
properties, prospects, capitalization, principal shareholders, management and
history as may be required under the federal and state securities and other
applicable laws, was true, accurate and correct in all material respects on the
date the Registration Statement was declared effective by the Commission.
 
 
 
6

--------------------------------------------------------------------------------

 

 
17. The Company represents to the Representatives that neither the Company nor
its management knows of any facts which would materially and adversely affect
the Company’s projections or the financial condition of the Company as a whole,
or which would materially and adversely affect its earnings or prospects, which
have not been fully disclosed to the Representatives, are not contained in the
Company’s financial statements or in the Registration Statement. Until the
Effective Date or until the termination of this Letter of Intent, whichever
first occurs, the Company will notify the Representatives promptly of the
occurrence of any event which might material affect the public offering or the
status of the Company.


18. The Offering will be subject to compliance with the Securities Act and other
applicable federal and state securities laws. All relevant terms, conditions and
circumstances relating to the proposed offering will be reasonably satisfactory
to the Representatives and its counsel. The feasibility of the Offering will
depend upon the results of the Representatives’ due diligence and additional
investigation of the Company, information about the Company that the
Representatives may receive, including, but not limited to, due diligence
reports concerning the Company’s operations, management, and business plan, and
the continuation of the operation of the Company, without material adverse
change.


19. In the event that the Securities Being Offered are sold by the
Representatives, the Company agrees that it will, for a period of two (2) years
from the Closing Date of said Offering:
 

 
(i)
Furnish to the Representatives an annual report and annual financial statements;
and,

 

 
(ii)
Furnish the Representatives with copies of all filings with the Commission,
excluding filings made on the Commission’s EDGAR system. .

 


20. All officers, directors, consultants and principal stockholders (owners of
five percent (5%) or more of the Company’s securities) that own any of the
Company’s securities (including warrants, options and Common Stock of the
Company) as of the Effective Date shall agree in writing, in a form satisfactory
to the Representatives and their counsel, not to sell, transfer or otherwise
dispose of any of such securities (or underlying securities) of the Company for
a period of ninety (90) days from the Effective Date or any longer period
required by the NASD, Nasdaq or any State (each a “Lock-up Letter”), without the
express written consent of the Representatives.


21. Except for routine customary advertising of the Company’s products and
services and as required by any applicable law or the directive of any relevant
regulatory authority in any relevant jurisdiction or Nasdaq continued listing
requirements, no news releases or other publicity about the Company will be
permitted without approval by legal counsel of the Representatives and the
Company prior to the Effective Date.


22. Pending completion of the Offering contemplated herein, the Company agrees
that it will not negotiate with any other broker-dealer or other person relating
to a possible private and/or public offering of its securities without the
written consent of the Representatives, provided that the Representatives remain
in good standing with the NASD.

 
7

--------------------------------------------------------------------------------

 

In the event the Company enters into a Letter of Intent or effectuates a private
and/or a public offering of its securities with another broker-dealer or any
other person without the written permission of the Representatives, after the
execution of this Letter of Intent and prior to May 31, 2007, the Company, in
compliance with the NASD Conduct Rules, shall be liable to the Representatives
for the out-of-pocket accountable expenses of the Representatives due and
payable immediately upon such engagement with another broker-dealer. In
addition, the Company agrees that if the Company is sold, merged or otherwise
disposed of or enters into a business combination or similar transaction in a
manner not contemplated by this Letter of Intent after execution of this Letter
of Intent and prior to December 31, 2007, as the result of which the Company is
not the surviving entity or cannot complete the Offering, the Company shall pay
the out-of-pocket accountable expenses of the Representatives due and payable
immediately upon such corporate event or transaction.


23. Governing Law.  This Agreement shall be governed by and construed and
enforced in accor-dance with the laws of the State of Florida, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.  The Company hereby agrees that
any action, proceeding or claim against it arising out of, or relating in any
way to this Agreement shall be brought and enforced in the courts of the State
of Florida or the United States of America for the Southern District of Florida,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclu-sive.  The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.  Any such
process or summons to be served upon the Company may be served by transmitting a
copy thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 10 hereof.  Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim.  The Company agrees that the
pre-vailing party(ies) in any such action shall be entitled to recover from the
other party(ies) all of its reasonable attor-neys’ fees and expenses relating to
such action or proceeding and/or incurred in connection with the preparation
therefor.




24. The within Letter of Intent may be signed in counterparts, but all such
counterparts shall be considered as a single document.


25. Except for the Company’s obligations to the Representatives as expressly set
forth in this Letter of Intent, which obligations are intended to be and are
binding obligations, this Letter of Intent is entered into as a letter of intent
only, which evidences a brief outline and mutual intention at this time to
effect the proposed transactions described herein as contemplated, but does not
constitute a binding obligation to do so. Any further legal obligations between
the parties thereto shall be undertaken only in an Underwriting Agreement, and
related documents.


26. Pending completion of the Offering contemplated herein, the Company agrees
that it will not negotiate with any other broker-dealer or other person relating
to a possible private and/or public offering of its securities without the
written consent of the Representatives, provided that the Representatives remain
in good standing with the NASD.

 
8

--------------------------------------------------------------------------------

 

In the event the Company enters into a Letter of Intent or effectuates a private
and/or a public offering of its securities with another broker-dealer or any
other person without the written permission of the Representatives, after the
execution of this Letter of Intent and prior to one (1) year after the date of
this Letter of Intent, the Company shall be liable to the Representatives for
the accountable expenses of the Representatives and $125,000 due and payable
immediately upon such engagement with another broker-dealer. In addition, the
Company agrees that if the Company is sold, merged or otherwise disposed of or
enters into a business combination or similar transaction in a manner not
contemplated by this Letter of Intent after execution of this Letter of Intent
and prior to one (1) year after the date of this Letter of intent, as the result
of which the Company is not the surviving entity or cannot complete the
Offering, the Company shall pay the accountable expenses of the Representatives
and $125,000 due and payable immediately upon such corporate event or
transaction.




27. This Letter of Intent shall remain in full force and effect until May 31,
2007 subject to: (i) earlier execution of an Underwriting Agreement and related
documents and (ii) extension of the term hereof by agreement of the parties
hereto in writing.


If you are in accord with the terms of this Letter of Intent, please sign where
indicated below and return a signed copy to the undersigned.
 
Very truly yours,
 
Dawson James Securities, Inc.


                                       /s/ David H. Weinstein_____________
David H. Weinstein
Managing Director, Investment Banking
 


The terms of this Letter of Intent have been accepted and agreed to as of the
date first above written.


ACCEPTED AND AGREED TO this 7th day of February, 2007.


American Surgical Holdings, Inc.




By:_/s/ Zak W. Elgamal________
Name: Zak W. Elgamal
Title: Director, CEO